Ross, J.
The appellee sued and recovered judgment against the appellant for personal injuries received on account of the defective and unsafe condition of the approach to a bridge which spanned a creek or stream.
It has been held in this State that the approaches to a bridge are a part of the bridge itself. Board, etc., v. Sisson, 2 Ind. App. 311; Board, etc., v. Deprez, Admr., 87 Ind. 509.
And for many years the law has been settled in this State that the statute imposing upon the board of *220county commissioners the duty of keeping in repair all bridges over watercourses, made the county liable for any neglect of that duty resulting in injury to a traveler while crossing such bridge. House v. Board, etc., 60 Ind. 580; Pritchett v. Board, etc., 62 Ind. 210; Patton v. Board, etc., 96 Ind. 131; Board, etc., v. Mutchler, 137 Ind. 140; Cones v. Board, etc., 137 Ind. 404; Board, etc., v. Wagner, Admr., 138 Ind. 609; Board, etc., v. Nichols, 139 Ind. 611. And this court has adhered to the rule. See Board, etc., v. Brod, 3 Ind. App. 585; Park v. Board, etc., 3 Ind. App. 536; Board, etc., v. Sappenfield, 6 Ind. App. 577; Board, etc., v. Castetter, 7 Ind. App. 309; Board, etc., v. Blair, Admr., 8 Ind. App. 574; Board, etc., v. Ellsworth, Admr., 9 Ind. App. 566; Reinhart v. Board, etc., 9 Ind. App. 572.
Filed January 22, 1896.
In the case of Board, etc., v. Allman, 142 Ind. 573, the supreme court overruled its former holdings saying that counties, “being subdivisions of the State, are instrumentalities of government, and exercise authority given by the State, and are no more liable for the acts or omissions of their officers than the State. ”
Following the case last cited, this court has announced the same rule. Board, etc., v. Coffenberry, 14 Ind. App. — 42 N. E. Rep. 491.
Judgment reversed, with instructions to sustain the demurrer to the complaint.